Title: From George Washington to Edmund Randolph, 26 April 1794
From: Washington, George
To: Randolph, Edmund


          
            Sir,
            Philadelphia April the twenty Sixth 1794
          
          Herewith you will receive two resolves—one of the Senate, dated the 24th; the other of
            the House of Representatives, dated the 25th instant;
            accompanying a letter from the Committee of public Safety of the French Republic to
            Congress requesting the President of the United States to cause the same to be answered,
            on their behalf.
          
          This answer you will prepare accordingly, in terms expressive of their desires.
          
            Go: Washington
          
        